Exhibit 10.2 Subsidiary Guaranty Agreement Dated as of February 15, 2017 of LFUS LLC, Littelfuse Commercial Vehicle LLC, SC Building, LLC, SSAC, LLC, and SymCom, Inc. Table of Contents Section Heading Page Section1. Guaranty 2 Section2. Obligations Absolute 3 Section3. Waiver 4 Section4. Obligations Unimpaired 4 Section5. Subrogation and Subordination 5 Section6. Reinstatement of Guaranty 6 Section7. Rank of Guaranty 6 Section8. Additional Covenants of each Subsidiary Guarantor 6 Section9. Representations and Warranties of Each Subsidiary Guarantor 6 Section10. Term of Guaranty Agreement 6 Section11. Survival of Representations and Warranties; Entire Agreement 7 Section12. Amendment and Waiver. 7 Section12.1. Requirements 7 Section12.2. Solicitation of Holders of Notes 7 Section12.3. Binding Effect 8 Section12.4. Notes Held by Company, Etc 8 Section13. Notices 8 Section15. Miscellaneous 9 Section14.1. Successors and Assigns; Joinder 9 Section14.2. Severability 9 Section14.3. Construction 9 Section14.4. Further Assurances 9 Section14.5. Governing Law 9 Section14.6. Jurisdiction and Process; Waiver of Jury Trial 10 Section14.7. Reproduction of Documents 10 -i- Subsidiary Guaranty Agreement This Subsidiary Guaranty Agreement , dated as of February 15, 2017 (this “Subsidiary Guaranty Agreement” ), is made by each of the undersigned (each a “Subsidiary Guarantor ” and, together with each of the other signatories hereto and any other entities from time to time parties hereto pursuant to Section14.1 hereof, the “Subsidiary Guarantors ” ) in favor of the Purchasers (as defined below) and the other holders from time to time of the Notes (as defined below). The Purchasers and such other holders are herein collectively called the “holders” and individually a “holder
